        Case 2:19-cv-02554-ER Document 27 Filed 12/23/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JoAnne Dunham,                      :       CIVIL ACTION
                                    :       NO. 19-cv-2554
            Plaintiff               :
      v.                            :
                                    :
Deloitte LLP,                       :
                                    :
            Defendant.              :

                                    ORDER


            AND NOW, this 23rd day of December, 2019, after

considering Defendant’s Motion to Dismiss (ECF No. 25) and

Defendant’s Motion to Grant Motion to Dismiss as Uncontested

(ECF No. 26) it is hereby ORDERED that:

            1. Defendant’s Motion to Dismiss (ECF No. 25) and

               Defendant’s Motion to Grant Motion to Dismiss as

               Uncontested (ECF No. 26) are GRANTED;

            2. Plaintiff’s Amended Complaint is DISMISSED; 1 and




1 The Court has intervened in this litigation three times: (1) when Plaintiff
first failed to respond to the motion to dismiss in a timely manner, (2) when
Plaintiff failed to file an affidavit pursuant to this Court’s order, and (3)
when Plaintiff failed to file the amended complaint in a timely manner
pursuant to this Court’s order. Plaintiff once again has failed to respond
to the motion to dismiss in a timely manner. Plaintiff was required to
respond to the motion to dismiss within 14 days. E.D. Pa. Civ. R. 7.1(c).
And the Court may grant the motion not responded to as uncontested. See
United States v. Eleven Vehicles, 200 F.3d 203, 214 (3d Cir. 2000) (“The
court, under the rule, ‘may,’ but is not mandated, to grant the motion as
uncontested.”). Because this dismissal is without prejudice, the Court does
not need to apply the Poulis factors before dismissing the case for failure
to prosecute. Cf. Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868
(3d Cir. 1984) (requiring consideration of six factors before dismissing a
case with prejudice due to noncompliance with a Court order).
Case 2:19-cv-02554-ER Document 27 Filed 12/23/19 Page 2 of 2



   3. The Court retains jurisdiction for 90 days to refer

      the plaintiff’s attorneys to the relevant

      disciplinary board and to impose monetary sanctions

      under Rule 11, 28 U.S.C. § 1927, and its inherent

      power.



   AND IT IS SO ORDERED.



                     /s/ Eduardo C. Robreno
                     EDUARDO C. ROBRENO,    J.




                             2
